DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 1 July 2021 and 29 July 2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS are being considered by this Examiner.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Abstract, the following amendments are made:
	Lines 5-6, delete “to increase the efficiency of the host and/or accelerator”.

	In the Claims, the following amendments are made:
	Claim 1, line 10, insert --the-- before “data”.  Line 12, replace “accessed” with --transferred--.
	Claim 10, line 1, replace “5” with --9--.
	Claim 11, line 9, replace “the” before “plurality of operations” with --a--.
	Claim 12, line 2, replace “resource” with --resources--, and delete “plurality of”.
	Claim 14, line 1, replace “resource comprises” with --resources comprise--.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
Per independent claim 1, Niggemeier et al. [US 20050050259 A1] (hereinafter “Niggemeier”) teaches a system, comprising:
a memory device comprising:
a memory array;
input/output circuitry;
a processing resource;
control circuitry coupled to the memory array and to the processing resource, wherein the control circuitry is configured to:
cause data to be transferred from the memory array to the input/output circuitry, via data lines (see paragraphs [0042]-[0047], reading data from recording medium 20, wherein the data is preprocessed by a preprocessing block 21 for error correction); and 
a different processing resource coupled to the memory device, wherein the different processing resource is external to the memory device and configured to perform a plurality of operations using the processed data (see paragraph [0006] for “host”).
However, no known prior art teaches or suggests “the control circuitry is configured to:
cause raw data to be transferred from the memory array to the input/output circuitry in response to a first access command without a request to preprocess the data;
cause the processing resource to perform an operation on data accessed from the memory array in response to a second access command with a request to preprocess the data; and
cause the preprocessed data to be transferred from the processing resource to the input/output circuitry”.
Per independent claim 11, Niggemeier teaches a method comprising:
receiving an access command and a request to process data from a host device or accelerator (see paragraphs [0003], [0006] and [0044] for a host accessing a memory storage);
responsive to receipt of the access command and the request to process the data, activating memory cells having addresses corresponding to the access command (see paragraphs [0042] and [0044]-[0045] for precharging and activating rows addressed by a host read command);
processing the data using processing resources under a memory array used to store the data and based on the request to process the data, wherein the data is processed using a plurality of operations (see paragraph [0047] for a preprocessing block 21 pre-processing data read from the recording medium 20; also see paragraph [0048] for SDRAM banks); and
activating a plurality of data lines to receive the data (see paragraphs [0043] and [0047] for using data bus to output preprocessed data for further processing).
The cited prior art references fail to teach or sufficiently suggest that “the processing resources are coupled to sense lines of the memory array”.  The processing resources as claimed are mapped to Niggemeier’s preprocessing block 21, which is connected to the interface 23 (see Fig. 3, and paragraph [0047]) as opposed to sense lines of SDRAM 26).
Per independent claim 15, Croxford et al. [US 20200184320 A1] (hereinafter “Croxford”) teaches an apparatus, comprising:
a memory array (see paragraphs [0056]-[0057], one or more memory such as local memories and main memory);
processing resources (see paragraphs [0056]-[0061] for processing system comprising plural processors);
control circuitry (see paragraphs [0059], [0188], [0198] and [0202] for microcontroller units), coupled to the memory array and the processing resources configured to:
receive an access command to perform a machine learning operation at the processing resources instead of using resources of a host device or accelerator (see paragraph [0056] for the neural network processing processors storing and accessing data related to neural network processing, the data including parameter data for use when processing layers of the neural network, input feature maps, output feature maps, and other data that will be used or generated when processing the neural network);
receive network settings from a host device or accelerator for processing data identified by the access command (see paragraphs [0056]-[0061] for data processing system comprising memory for storing data and parameters related to neural network processing);
caused a configuring of a network utilizing the processing resources, the network settings, and memory cells of the memory array storing the data (see paragraphs [0056]-[0061] for data processing system comprising memory for storing data and parameters related to neural network processing); and
cause the processing resource to process the data identified by the access command utilizing the configured network (see paragraphs [0056]-[0061] for data processing system accessing data using neural network).
	The cited prior art references fail to teach or sufficiently suggest “the processing resources are under the memory array”.  Croxford’s plural processors are capable of performing neural processing (see paragraphs [0059]-[0061], e.g., MCUs, CPUs, GPUs, video processors, sound processors, ISPs, digital signal processors, NNAs), but they are not placed under the memories (the claimed processing resources are described to be placed on a layer under the memory array in a multiple layer three dimensional memory device). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

29 July 2022